Order entered February 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01565-CR

                          DOMINIC RAUL SANCHEZ, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F10-53887-I

                                           ORDER
        On February 8, 2013, we ordered the trial court to make findings regarding whether there

was a transcript of the December 10, 2010 hearing. We ADOPT the findings that: (1) there is no

record of the December 10, 2010 hearing, and (2) appellant was not at fault for the record not

being prepared.

        We ORDER Robert T. Baskett to file appellant’s brief within THIRTY DAYS from the

date of this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE